PER CURIAM.
Defendant-appellants, William Jackson and Victor Boyd, were informed against, tried by jury, found guilty and sentenced respectively to ten and five years in the state penitentiary for breaking and entering a dwelling with intent to commit grand larceny.
For their sole point on appeal, appellants contend that the evidence adduced at trial established that they were guilty only of breaking and entering with intent to commit a misdemeanor, to wit: petit larceny. We agree.
This court has held that where the State’s only evidence of an intent to commit grand larceny in a case of this nature is that a dwelling house contained property valued in excess of $100, such evidence is not sufficient to prove intent. West v. State, Fla.App.1974, 289 So.2d 758. The evidence adduced at trial in the case at bar consisted of? (1) that the subject dwelling contained property in excess of $100, and (2) the defendants broke into and entered the victim’s home only for a minute or two and then ran out without having taken any personalty. Shortly thereafter they were apprehended by the police. Thus, we have determined that the evidence was sufficient to prove only a breaking and entering with intent to commit a misdemeanor, to wit: petit larceny.
Accordingly, the judgments and sentences herein appealed are reversed and the cause is remanded to the trial court with directions to enter judgments against the appellants for breaking and entering with intent to commit a misdemeanor, to wit: petit larceny, and to impose new sentences thereon.
Reversed and remanded with directions.